Citation Nr: 0701021	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of left thumb injury.

3.  Entitlement to a rating in excess of 10 percent for a 
scar, residuals of gunshot wound (GSW) to the right leg.  

4.  Entitlement to service connection for immersion foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which continued the 30 percent rating for service-
connected PTSD and the 10 percent ratings for service-
connected residuals of a left thumb injury and GSW residual 
scar of the right leg.  The RO also denied service connection 
for immersion foot.

The issue of an increased rating for PTSD and residuals of a 
left thumb injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's GSW residual scar of the right lower 
extremity is manifested by subjective complaints of pain, 
without objective evidence of an ingrown toenail.

3.  The veteran is not shown to have immersion foot disorder 
that is attributable to service.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
service-connected GSW residual scar of the right lower 
extremity, are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.55, 4.56, 4.73, 4.118, Diagnostic 
Code 7801, 7802, 7803, 7804, 7805 (2002 & 2006).

2.  An immersion foot disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
Board notes that the RO's initial rating decision in July 
1993 predated the VCAA.  By way of two letters dated in 
October 2002, the RO advised the veteran of what evidence, if 
any, was necessary to establish his claims of entitlement to 
service connection and increased ratings.  The RO indicated 
which portion of that evidence he was responsible for sending 
to VA and which portion of that evidence VA would attempt to 
obtain on his behalf.  The RO obtained the veteran's service 
records and associated them with his claims file.  The RO 
also requested the veteran to submit any medical evidence 
that would assist in substantiating his claims.  While the 
veteran was not informed to provide any information he had in 
his possession, clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.   

Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection and increased rating claims, are not 
applicable, as this denial renders any rating issue or 
effective date issue moot.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  


Increased rating - Law & Regulations

In April 1997, the veteran filed a claim for an increased 
(compensable) disability rating for his GSW scar of the right 
lower leg.  In a September 1997 rating decision the RO 
granted an increased rating to 10 percent for this 
disability, effective April 7, 1997.  Therefore, the issue on 
appeal is entitlement to a disability rating in excess of 10 
percent for a laceration scar of the right leg.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in the SOC 
issued in November 2004.  Accordingly, the Board will review 
both the pre- and post-August 30, 2002 rating criteria to 
determine the proper evaluation for the veteran's scar. VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the rating criteria in effect prior to August 2002, 
Diagnostic Code (DC) 7803 provided a 10 percent rating for 
scars that were superficial, poorly nourished, with repeated 
ulceration.  Under DC 7804, a 10 percent rating was warranted 
for scars that were superficial, tender and painful on 
objective demonstration.  However, a disability rating in 
excess of 10 percent is not provided for under DC 7804 or DC 
7805.  Under DC 7805, other scars were to be rated on the 
limitation of the part affected.  38 C.F.R. § 4.118, DC 7803, 
7804, 7805.

Under the newly revised criteria, a 10 percent rating is 
provided for scars, other than the head face, or neck, that 
are deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); a 20 
percent rating is warranted for area or areas exceeding 12 
square inches (77 square centimeters); a 30 percent rating is 
warranted for an area or areas exceeding 72 square inches 
(465 square centimeters); and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches 
(929 square centimeters).  Scars that are in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. A deep scar is one associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, DC 7801.

The revised criteria of DCs 7802, 7803, and 7804 do not 
provide a disability rating in excess of 10 percent.  38 
C.F.R. § 4.118.  The revised criteria of DC 7805 are 
essentially the same as the former criteria for DC 7805, both 
of which provide that scars are to be rated on the limitation 
of the affected part.  38 C.F.R. § 4.118, DC 7805.

Limitation of motion of leg is to be rated under 38 C.F.R. § 
4.71a, DCs 5260 and 5261.  Under DC 5260, flexion limited to 
15 degrees warrants a 30 percent rating; flexion limited to 
30 degrees warrants a 20 percent rating; flexion limited to 
45 degrees warrants a 10 percent rating; and flexion limited 
to 60 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; extension limited to 5 degrees warrants a 
zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, DC 
5261.

Factual Background & Analysis

Based on a review of the medical evidence dated since the 
increased rating claim, received in April 1997, the Board 
notes that the veteran has received virtually no treatment 
for his GSW scar residuals of the right lower leg.  

The first evidence of medical treatment for the GSW residuals 
arises in November 2000, with the veteran's complaints of 
chronic discomfort in the right leg related to "a bullet 
wound" and due to his low back pain.  However, the Board 
notes that the veteran made no specific complaint about the 
GSW scar residuals of the right leg.  The examiner noted the 
presence of right ankle skin rash, which was greatly darkened 
in coloration and approximately 4-inches in size.  The 
veteran reported this rash as a GSW residual.  He was given 
hydrocortisone cream to relieve the discoloration.  The Board 
notes that VA treatment records dated in May 1994 reveal the 
presence of a chronic skin rash of the legs, fingers, and 
toes that was diagnosed as dermatitis.  

On VA examination in December 2002, the veteran complained of 
soreness in the right leg from the GSW.  Other than pain, he 
reported no ulceration or other tissue breakdown in the toes.  
The right leg scar measured 3-centimeters by 1-centimeter.  
Pain in the scar was not noted initially, but pain was 
observed by the examiner after repeated manipulation of the 
scar.  The scar was superficial and non-adherent to 
underlying tissue with normal scar tissue skin.  The scar was 
not atrophic, unstable, or inflamed.  There was no ulceration 
or loss of skin covering the scar.  There was no elevation or 
depression on the surface contour of the scar.  The scar was 
not manifested by edema, keloid formation, induration, 
inflexibitlity of the skin, or limitation of motion.  The 
examiner opined that the veteran's right leg scar resulted in 
"some chronic pain" which "likely does not affect his 
range of motion or dexterity due to the location of the 
scar."  The examiner also noted that the scar pain 
contributed to some limited functionality of the leg, with 
specific limitation to the veteran's ability to stand, walk, 
and exercise as much as he would like.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a disability rating in 
excess of 10 percent for his GSW residual scar of the lower 
right leg.  In this case, none of the medical evidence shows 
that the veteran's scar meets the criteria for a disability 
rating in excess of 10 percent under the applicable rating 
criteria.

Based on the foregoing, the Board finds that a compensable 
rating is not warranted under either the old or the revised 
criteria.  A disability rating in excess of 10 percent is not 
warranted under DC 7801 because there is no indication that 
the scar is deep or that it causes limited motion in an area 
exceeding 12 square inches.  

In addition, there is no medical evidence that the scar has 
produced functional impairment of the right knee, as required 
for a higher disability rating under DC 7805.  While VA 
treatment records reflect the veteran's complaints of right 
knee pain, this condition has been attributed to radiating 
low back pain from an in-service injury (the veteran was hit 
by a heavy water tank that fell off a truck during a sniper 
attack in 1966).  

Further, the December 2002 VA examiner found that the right 
leg scar resulted in pain but that it did not affect his 
range of motion or dexterity.  As such, it does not appear 
that the veteran's scar results in limitation of motion that 
would meet the criteria for a compensable disability rating 
under DC 5260 and DC 5261.  The December 2002 VA examiner 
found that the veteran's GSW scar was superficial, non-
adherent, flexible, and did not cause limitation of motion.  
The 10 percent rating was awarded in order to address the 
painful GSW scar which caused some functional impairment but 
not limitation of motion.  

The Board notes that muscle injuries may be entitled to 
separate ratings under 38 C.F.R. § 4.73 due to muscle damage 
and under 38 C.F.R. § 4.124a due to neurologic impairment.  
However, no competent evidence in the record indicates that 
the veteran meets the criteria for a separate compensable 
rating under either code provision.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  Neither muscle nor tissue loss 
related to the scar has been identified.  In fact, the 
December 2002 VA examiner noted the GSW scar was superficial 
and found no underlying soft tissue damage.  Therefore, a 
disability rating under 38 C.F.R. § 4.124a or 38 C.F.R. § 
4.73 is not warranted.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's GSW residual scar of the right 
lower extremity.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990), and the appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, however, the evidence does not show that the 
veteran's GSW residual scar of the right lower leg has caused 
marked interference with employment or has required frequent 
hospitalizations.  

The veteran is a retired law enforcement officer and the 
evidence of record does not reflect ongoing treatment for his 
GSW scar residuals.  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



Service Connection - Laws & Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.306 
(2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).


Factual Background & Analysis

Based on his written statements, the veteran indicated that 
his immersion foot problem started in 1965.  He reported that 
another veteran, and fellow serviceman, received service-
connected benefits from his claim of immersion foot based on 
his service aboard the USS Montrose, APA 212 Float Cruise 
from September 1965 through December 1965.  The veteran 
referenced the serviceman's report in the ship's log that 
"we all suffered from immersion foot."  The veteran claimed 
that he sought treatment for immersion foot at VA, but that 
the doctors informed him that the condition was untreatable.  

While service department records confirm that the veteran 
embarked upon the USS Montrose (APA 212) in October 1965 from 
Subic Bay, Philippines and disembarked in December 1965 at 
Hue/Phu Bai, South Vietnam, there are no ship's log records 
for review in this case.  The Board notes a review of the 
veteran's service medical records, which are entirely 
negative for any complaints, treatment, or diagnosis of any 
condition of the feet.  

Within the first year following the veteran's discharge from 
military service, there is no medical evidence of any post-
service complaints or diagnosis of immersion foot or any 
residual of this condition.  

Private medical evidence dated from 1985 to 2002 reflects no 
complaints, treatment, or diagnosis of any immersion foot 
condition.  The veteran's orthopedic complaints were related 
to right shoulder bursitis and osteoarthritic pain in the 
upper extremities and back.  

On VA general medical examination in May 1992, the examiner 
noted normal feet with no evidence of pain at rest or 
manipulation.  There was no circulatory disturbance, 
swelling, congenital or acquired defects.  Sensory 
examination was intact in the bilateral lower extremities 
with normal muscle strength.  

The Board has reviewed VA medical evidence dated from 1996 to 
the present.  In a November 2000 VA outpatient treatment 
record, a diagnosis of polyarticular gout and osteoarthritis 
were noted.  VA records reflect a stable gout condition on 
drug therapy.  It was not indicated in the records that the 
gout in the feet was related to the veteran's immersion foot 
complaints.

The first documented evidence of immersion foot arises in a 
March 2002 VA outpatient treatment record.  The veteran 
reported left heel pain and that "he has not had similar 
problem before."  Plantar fasciitis was diagnosed.  The 
veteran continued to complain of foot pain and was referred 
for podiatric consultation.  On podiatric examination in 
February 2003, the veteran indicated that his complaints of 
burning and tingling sensation in the feet were related to a 
history of immersion foot while in the military.  There was 
no evidence of fungal disease of the feet.  The podiatrist 
noted objective evidence of mild peripheral neuropathy to 
light touch, which was assessed as "possibly secondary to 
immersion foot."  

After careful review of the evidence of record, the Board 
finds that service connection for immersion foot is not 
warranted.

While the veteran has indicated that his complaints of 
immersion foot were diagnosed by a VA podiatrist in February 
2003, the opinion is at best speculative and is not 
sufficiently probative to establish that the veteran has a 
current immersion foot disability that resulted from an 
injury in service.  In this regard, the VA podiatrist 
indicated that the objective finding of peripheral neuropathy 
in the feet was "possibly secondary to immersion foot."  
However, the Board notes that the examiner's assessment was 
based on the veteran's narrative history of immersion foot.  
There is no objective medical evidence of any bilateral foot 
problems noted in service.  

In this regard, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Thus, the Board finds 
this opinion does not establish that the veteran's current 
immersion foot complaints were incurred as a result of 
service.

The Board also observes that there are other diagnoses 
related to the feet, such as plantar fasciitis and gout.  
However, none of these conditions has been found to be 
related to service.  

Moreover, the first speculative diagnosis of an immersion 
foot disorder was in February 2003, which is more than 30 
years after the veteran's discharge from service.  The 
medical evidence does not show that an immersion foot 
disorder had its onset during the veteran's period of 
service.  In fact, on VA general medical examination in May 
1992, the objective findings related to the feet were 
essentially normal.  

While the veteran may sincerely believe he has immersion foot 
as a result of active service, he is not shown to be a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to service connection for immersion foot disorder 
is denied.  

Entitlement to a rating in excess of 10 percent for service-
connected gunshot wound scar residuals of the right lower leg 
is denied.  
REMAND

With regard to the veteran's increased rating claim for PTSD, 
the Board notes that it has been four years since the 
December 2002 VA examination assessing the manifestations of 
the veteran's service-connected PTSD.  Considering the recent 
arguments that his PTSD disability has worsened and evidence 
addressing symptom amplification, namely participation in an 
8-week VA PTSD treatment program in February 2005, an updated 
examination would be helpful in assessing the current 
manifestations of PTSD for rating purposes.  

With regard to the veteran's increased rating claim for left 
thumb disability, this condition is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224, 5010.  The Board notes that 
the rating criteria for evaluating disability involving 
single or multiple digits of the hand were amended, effective 
August 26, 2002.  A note under Diagnostic Code 5224 now 
requires that a medical determination must consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

Moreover, the relevant evaluation requirements effective 
since August 26, 2002, also provide for a new diagnostic 
code, which discusses the particular limitation of motion of 
the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

It does not appear that the veteran has received sufficient 
notification of this latter addition, and nor did the RO 
document its consideration of old and new diagnostic codes in 
its November 2004 statement of the case.  

The veteran contends that his service-connected left thumb 
disability is more severe than currently evaluated.  He was 
last examined for VA purposes in December 2002.  However, the 
findings noted in the examination report are inadequate for 
rating purposes, especially in light of the change in the 
criteria for rating the digits of the hand.  As such, an 
updated examination would be helpful in assessing the current 
manifestations of any left thumb injury residuals for rating 
purposes.  

Also, as this remand could potentially involve disability 
ratings and effective dates of the veteran's increased rating 
claims for PTSD and a left thumb disability, the RO should 
provide with veteran with notice of disability ratings and 
the effective dates of awards.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Finally, updated treatment records from the Dublin, Georgia 
VA Medical Center (VAMC) for PTSD and a left thumb disability 
should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.   The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the veteran for PTSD and a left 
thumb disability since 2005.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination, to be performed 
by a psychiatrist or a psychologist.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his 
occupational and social functioning.  In 
so doing, the examiner is asked to discuss 
the findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.

4.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the nature and extent of the 
impairment the veteran has resulting from 
his service-connected right thumb 
disability.  The veteran's claims file 
must be reviewed by the examiner in  
conjunction with the examination.  Any 
indicated studies (specifically including  
range of motion studies indicating 
additionally any further limitations due 
to pain or on exacerbation) should be 
completed.  Clinical findings should be 
described in detail.

The examiner should state the measurement 
of the gap, if any, between the veteran's 
thumb pad and his fingers with the thumb 
attempting to oppose the fingers.  The 
examiner should provide an opinion as to 
whether the veteran's service-connected 
disability results in favorable or 
unfavorable ankylosis, has caused any 
limitation of motion of other digits on 
the right hand, and whether the service-
connected disability interferes with 
overall function of the hand.  

5.  Finally, the RO is to readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, to 
include 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224 and 5228, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


